Per Curiam.
The controlling question is as to the plaintiff’s exception to the refusal of the court to permit a chattel mortgage to be given in evidence. The ground of the refusal was, that it had not been shown that the person who executed it in behalf of the corporation by which it purported to be made, had authority to act for the corporation in that behalf.
Under the facts the mortgage should have been admitted. It was signed by the president of the corporation. The money loaned by plaintiff had been used in the business of the corporation. The jury might have found that the president was the general manager of the company. If he were, he had power to borrow money for the corporation, and as an incident of that power to give security.
The defendant could not maintain that there was no proof of a corporation, for part of the answer was that the property in question had been owned by The Horneo*237pathic Manufacturing Company. This company was the corporation that made the mortgage in question.
Plaintiff’s exceptions are sustained, and a new trial is ordered with costs to abide the event.